DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 8-19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the terminology “exposed” is not clearly defined as to the scope of what the term requires.  The outer cap of the ignitor assembly is clearly between the actual ignition wire/ignitor and the booster charge. Currently the limitation is being taken as “adjacent to”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US Publication 2011/0018243) in view of Smith et al. (US Publication 2014/0144340).
In regards to claims 1-5, 8-10, 13-18 and 21, Yano et al. discloses the claimed limitations including a hybrid inflator (1), especially for a vehicle safety system, having an axial longitudinal direction and comprising:
an igniter (2),
a combustion chamber (11) including a propellant charge (3) which is separated from the igniter by a first bursting element (152) held by a bursting element holder (22) with the propellant charge (3) being located outside the bursting element holder and surrounding the bursting element holder at a common position along the axial longitudinal direction (Reference is made to Figure 1), and comprising;
a compressed gas tank (12) filled with compressed gas (Reference is made to Paragraph 0057) which includes at least one discharge opening (41), with the at least one discharge opening being closed by a second bursting element (46) and the compressed gas tank being fluid-communicated with the combustion chamber so that the compressed gas surrounds the propellant charge (Reference is made to Figures 1, examiner notes that there is nothing blocking 151),
wherein the bursting element holder (22) at least in portions delimits an ignition chamber (inside 22, proximate coaxial with 222) containing a fillable chamber (Reference is made to Paragraphs 0064 and 0078), the first bursting element (152) separating the ignition chamber from the combustion chamber (Reference is made to Figures 1-4A),

wherein the first bursting element is arranged so that a shock wave capable of being triggered by the igniter and the booster charge can be initiated and triggered (Examiner notes that the limitation does not specify an extent to which the wave must propagate or that it must be initiated) in the axial longitudinal direction of the hybrid inflator between a first plane delimiting the propellant charge at its end facing the igniter and a second plane delimiting the propellant charge at its end facing away from the igniter (Reference is made to Figure 2B);
wherein the first bursting element is arranged so that a shock wave capable of being triggered by the igniter and the booster charge can be initiated (Examiner notes that the limitation does not specify an extent to which the wave must propagate or that it must be initiated) and triggered in the axial longitudinal direction of the hybrid inflator only downstream of the propellant charge (Examiner notes that as the gas must divert into chamber 11 and then back heading toward chamber 12, it would appear that the entirety of the passage 153 and chamber 12 are downstream of the propellant charge) or starting from a second plane delimiting the propellant charge at its end facing away from the igniter (Reference is made to Figure 2B);
wherein the bursting element holder (22) including the first bursting element (152) and at least one end face of the igniter (Reference is made to Figure 1) define the 
wherein the combustion chamber (11) includes a combustion chamber base delimiting the propellant charge (3) along the longitudinal axis, wherein the combustion chamber base is adjacent to the second plane delimiting the propellant charge at its end facing away from the igniter (2), and the propellant charge is constituted of propellant pellets and/or propellant rings (Reference is made to Paragraph 0016);
wherein the propellant pellets (Reference is made to Paragraph 0016) are arranged within a ring-shaped cage (annular space bounded by 111 and 22), with the ignition chamber (space inside of 22) or the bursting element holder (22) preferably extending through a central through-passage of the cage and/or of the propellant rings (Reference is made to Figures 1-3 and Paragraph 0016);
a gas bag unit, especially airbag unit, for a vehicle safety system comprising a hybrid inflator according to claim 1 above (Reference is made to Paragraph 0002);
a vehicle safety system comprising an airbag unit according to claim 9 above (Reference is made to Paragraph 0002);
a vehicle safety system comprising a hybrid inflator according to claim 1 above (Reference is made to Paragraph 0002);
wherein the fillable volume (222) is separate from the igniter (2) (Reference is made to Paragraph 0064);

wherein the ignition chamber is delimited by the igniter (2) and the first bursting element (152);
wherein the igniter is exposed to the fillable volume (Reference is made to Paragraph 0064);
wherein the first and second bursting elements are located at opposite longitudinal ends of the compressed gas tank (Reference is made to Figure 1; Examiner notes the prior art discloses the limitation in as much as element 14 of the application is at the end of the compressed gas tank of Figures 1-4);
wherein the propellant charge (3) surrounds the bursting element holder (Reference is made to Figure 1);
wherein a pressure wave triggered by the igniter and the fillable volume travels through the compressed gas in the compressed gas tank (12) prior to rupturing the second bursting element (46) (Reference is made to Figure 2B and Paragraph 0011);
wherein the compressed gas contacts the propellant charge (3) prior to activation of the igniter (Reference is made to Figure 1, Examiner notes there is nothing blocking passage 153 and holes 151).

In regards to claims 1-5, 8-10, 13-18 and 21, Yano et al. discloses the claimed limitations including a fillable volume (222) yet excluding a booster charge.
Smith et al. discloses that it is known to provide an ignition cup (such as 222) as it is a device commonly used for igniting the gas generant. The ignition cup may also 
Smith et al. also discloses that it is known to provide the booster charge in an area formed by the holder itself, without a cap or lining or beyond where the cap for the ignitor would reside, so that the booster charge is exposed to the holder, igniter and bursting element prior to activation of the igniter (Reference is made to Figures 2-3 and Paragraphs 0066-0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the igniter of Yano et al. in view of the teachings of Smith et al. to include a booster charge in the ignition cup/fillable volume (222) or adjacent to the ignitor and filling the area that is currently occupied by the larger ignition cup/fillable volume so as to boost the output of the initiator to facilitate ignition of the gas generant and since it would have been a simple substitution of one known arrangement for another.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. and Smith et al. in view of Kitayama et al. (US Publication 2008/0023948).
In regards to claim(s) 11 and 19, Yano et al. in view of Smith et al. discloses the claimed limitations excluding explicitly reciting generating a shock wave.
Examiner is taking Official Notice that it is known to produce a shock wave when igniting an igniter and booster charge (Reference is made to US Publications 2012/0187667, 2008/0069740, 2008/0023948, 2006/0255577, 2006/0113780 and 
As the statement of Official Notice was not traversed it is taken as admitted prior art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Yano et al. in view of Smith et al. as is known in the art to include generating a shock wave at or beyond the combustion of the ignitor and/or the booster charge as is known in the art.

Kitayama et al. discloses that it is known for conventional structure to produce a shock wave at or beyond the igniter (Reference is made to Paragraph 0022 and Figures 1 and 2).
The combination of Yano et al. and Smith et al. in view of Kitayama et al. would disclose a method of forming a wave within a hybrid inflator according to claim 1 as detailed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the structure of Yano et al. and Smith et al. in view of the teachings of Kitayama et al. to include producing a shock wave at or beyond the ignitor as is old and well known.
Allowable Subject Matter
Claim(s) 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claim 7 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-10, 13-18 and 21 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
The part 222 of Yano et al. contains a space which is capable of housing a booster charge as clearly disclosed in Yano et al.  Smith et al. teaches that it is known to provide a booster charge in either a cup arrangement or by eliminating/reducing the cup part and housing the booster charge in the bursting element holder.  Examiner maintains that the combination of references teaches all of the recited structure and that the combination and motivation are proper.  The booster charge, housed in the bursting element holder, as taught by the combination of references, would be exposed to the recited structures, as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616